ROBERTS, J.,
dissenting.
I respectfully dissent from the majority opinion. I would interpret the savings clause to apply to "a right accruing, accrued or acquired, or a liability, duty or obligation incurred * * *” before the effective date of the statute changing the age of majority. Here, husband had no obligation of child support because he had custody of the child. Because the order, changing custody and requiring child support and thus creating an obligation, was entered after the legislation changing the age of majority to 18, the use of the language "age of majority” should be interpreted to mean age 18.